DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 requires “methyl ethyl ketone Xylene”.  The limitation is unclear and confusing as to if methyl ethyl ketone or xylene is required or if methyl ethyl ketone xylene is required?  It appears methyl ethyl ketone or xylene is intended to be required (see specification paragraph 0014).  It is suggested to delete “methyl ethyl ketone Xylene” and insert therein - - methyl ethyl ketone, xylene - - to overcome this rejection.  This is the interpretation given the limitation.
Claim 14 requires “the tackifier comprises an ester of hydrogenated rosin, terpene phenolic, C5 or C9 hydrocarbon resin”.  Claim 14 depends from claim 13 requiring “the tackifier comprises a hydrogenated rosin”.  It is unclear how “terpene phenolic, C5 or C9 hydrocarbon resin” further limit “the tackifier comprises a hydrogenated rosin”?
Claim 19 requires “SEBS or SBS” without defining the acronyms so that it is unclear what is particularly required by “SEBS or SBS”.
Claim 20 recites the limitation "the tubing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2012/0150150) in view of Feeney et al. (U.S. Patent 3,970,623).
Cai discloses a method of bonding a component part (tube 20 or connector 30) to a polymeric substrate (the other of connector 30 or tube 20), the method comprising: applying a solvent and/or an adhesive to a surface of at least one of the polymeric substrate and the component part, e.g. to a surface of at least tube 20 as set forth in the examples, the one of the polymeric substrate and the component part to which the solvent and/or adhesive is applied being made from a block copolymer (e.g. polyolefin-styrenic block copolymer based thermoplastic elastomers and including regarding claim 3 the block copolymer is a thermoplastic elastomer and regarding claim 4 the block copolymer comprises a styrenic block copolymer and regarding claim 7 the one of the polymeric substrate and the component part to which the solvent is applied is made from a blend of block copolymer and a second polymer and regarding claim 8 the second polymer comprises a polyolefin); and contacting the polymeric substrate to the component part to form a bond therebetween (Figure 1 and Paragraphs 0035-0041, 0046, and 0047).  
As to the limitation in claim 1 of “applying a solvent containing a tackifier” and claims 10, 11, and 13-17, Cai teaches adhesive and/or solvent bonding the part and substrate (Paragraph 0035 and “… one or more of friction, adhesive and solvent bonding”).  Cai does not require any particular adhesive (Paragraph 0046).  Cai does not require any particular solvent teaching solvent such as toluene, xylene, etc. swell the block copolymer (Paragraph 0047).  Known adhesive that has especially balanced properties of adhesion, cohesion and elasticity in addition to peel and shear strengths useful for adhering materials together on a pressure-sensitive basis comprises butadiene/styrene copolymer, tackifier (e.g. regarding claim 13 the tackifier comprises a hydrogenated rosin and regarding claim 14 the tackifier comprises an ester of hydrogenated rosin and regarding claim 15 the tackifier is in amount of prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record the claimed range is critical and Cai and Feeney do not teach away from the claimed range (See MPEP 2144.05).
As to the limitation in claim 1 of “that is compatible or partially compatible with the tackifier” and claim 12, neither the specification nor claims define “compatible” so that the term is given its ordinary and customary meaning given by those of ordinary skill in the art at the time of the invention 
Regarding claim 2, the polymeric substrate (considered tube 20) taught by Cai comprises a tube capable of use as a catheter tube (including as is the known intended use described by Cai see paragraphs 0005 and 0010) and the component part (considered connector 30) comprises a connector through which the tube is capable of being drained and/or connected to a drain (including as is the known intended use described by Cai see paragraph 0010) and thus considered a drainage member.  Alternatively, in the event it is somehow considered Cai does not necessarily teach the limitation the following rejection is made wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polymeric substrate taught by Cai as modified by Feeney comprises a catheter tube and the component part comprises a drainage member such as a connector through which the tube is capable of being drained and/or which is capable of being connected with a drain as is the expressly directed conventional intended use of the tube and connector as set forth by Cai such as in paragraphs 0005 and 0010.
Regarding claim 20, Cai as modified by Feeney above teach a medical tube set comprising a medical tube (Paragraphs 0005, 00010, and 0041 and including the tube is capable of use as a medical tube) and a component part, wherein at least one of the medical tube and the component part is made .
Claims 1-4, 7, 8, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Gang et al. (CN 102101997 and see also the machine translation).
Cai is described above in full detail (see in particular regarding claims 1, 3, 4, 7, and 8).
As to the limitation in claim 1 of “applying a solvent containing a tackifier” and claims 13-17 and 19, Cai teaches adhesive and/or solvent bonding the part and substrate (Paragraph 0035 and “… one or more of friction, adhesive and solvent bonding”).  Cai does not require any particular adhesive (Paragraph 0046).  Known all-purpose adhesive that is non-toxic, environmentally friendly, convenient construction, good temperature resistance, and good aging resistance comprises tackifier (e.g. regarding claim 14 the tackifier comprises C5 or C9 petroleum/hydrocarbon resin and regarding claim 13 the tackifier comprises a hydrogenated rosin the limitation rejected in as much as it is currently understood in view of the 35 USC 112 rejection above and regarding claim 15 the tackifier is in amount of less than 20 wt% of the adhesive comprising the solvent containing the tackifier see paragraph 0013 wherein the solvent prepares a suitable mixture capable of being applied such as by spraying), solvent, and (regarding claim 19) further includes SEBS as taught by Gang (Paragraphs 0007-0012, 0027, and 0059).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Cai comprises applying an adhesive comprising a solvent containing a tackifier to a surface of tube (20), i.e. regarding claim 17 to the surface of the component part wherein tube 20 is considered the component part or regarding claim 16 to the surface of the polymeric substrate wherein tube 20 is considered the polymeric substrate, not only as a simple substitution of a known adhesive to yield predictable results but the adhesive is non-toxic, environmentally friendly, convenient construction, good temperature resistance, and good aging resistance as taught by Gang and further (regarding claim 15) wherein the tackifier is in the amount of prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record the claimed range is critical and Cai and Gang do not teach away from the claimed range (See MPEP 2144.05).
As to the limitation in claim 1 of “that is compatible or partially compatible with the tackifier” and claim 12, neither the specification nor claims define “compatible” so that the term is given its ordinary and customary meaning given by those of ordinary skill in the art at the time of the invention (see MPEP 2111.01) of capable of to exist together with something else wherein tube (20) made from a block copolymer is compatible or partially compatible, i.e. capable of to exist together, with the tackifier not only as evidenced by Gang wherein the adhesive is all-purpose but the block copolymer and tackifier taught by Cai as modified by Gang are consistent and in agreement with that in the instant invention and including that claimed (see claims 3, 4, 7, 8, 13, and 14) so that just as in the instant invention the block copolymer “is compatible or partially compatible with the tackifier” and “the tackifier is compatible with a mid-block of the block copolymer” so does the evidence of record suggest is the same expected result in Cai as modified by Gang.
Regarding claim 2, the polymeric substrate (considered tube 20) taught by Cai comprises a tube capable of use as a catheter tube (including as is the known intended use described by Cai see paragraphs 0005 and 0010) and the component part (considered connector 30) comprises a connector through which the tube is capable of being drained and/or connected to a drain (including as is the known intended use described by Cai see paragraph 0010) and thus considered a drainage member.  Alternatively, in the event it is somehow considered Cai does not necessarily teach the limitation the 
Regarding claim 20, Cai as modified by Gang above teach a medical tube set comprising a medical tube (Paragraphs 0005, 00010, and 0041 and including the tube is capable of use as a medical tube) and a component part, wherein at least one of the medical tube and the component part is made from a block copolymer and wherein the component part and the medical tube/tubing are bonded together using a solvent containing tackifier.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cai and Feeney as applied to claims 1-4, 7, 8, 10-17, and 20 above, and further in view of the admitted prior art (Paragraph 0003).  Additionally, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cai and Gang as applied to claims 1-4, 7, 8, 12-17, 19, and 20 above, and further in view of the admitted prior art.  
Cai is described above in full detail.  The polymeric substrate (considered tube 20) taught by Cai comprises a tube capable of use as a catheter tube and the component part (considered connector 30) comprises a connector through which the tube is capable of being drained and/or connected to a drain and thus considered a drainage member.  In the event it is somehow considered Cai does not necessarily teach the limitation as set forth above the following rejection is made.  Conventional tubes of the type taught by Cai are catheter tubes and conventional component parts comprise drainage members, connectors, etc. as evidenced by the admitted prior art and including for instance in the field of urinary catheters a catheter tube is connected to a drainage member (Paragraph 0003).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the . 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Feeney as applied to claims 1-4, 7, 8, 10-17, and 20 above, and further in view of Guerra et al. (WO 2016/020774).  Additionally, claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Gang as applied to claims 1-4, 7, 8, 12-17, 19, and 20 above, and further in view of Guerra.  
Cai is described above in full detail.  Cai does not expressly teach the block copolymer comprises styrene ethylene butylene styrene polymer wherein the styrene content is greater than 20 weight percent.  Cai is not limited to any particular block copolymer (paragraph 0040) wherein conventional block copolymer for such a tube that is bacteriologically pure as possible comprise styrene ethylene butylene styrene polymer wherein the styrene content is greater than 20 weight percent as evidenced by Guerra (Page 1, lines 16-19 and line 27 to Page 2, line 1 and Page 2, line 26 and Page 4, lines 4-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the block copolymer taught by Cai as modified by Feeney or Gang comprise styrene ethylene butylene styrene polymer wherein the styrene content is greater than 20 weight percent not only as a simple substitution of one block copolymer to yield predictable results but so that the tube is bacteriologically pure as possible as evidenced by Guerra.



Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Feeney as applied to claims 1-4, 7, 8, 10-17, and 20 above, and further in view of Uehara et al. (U.S. Patent Application Publication 2011/0319837).  Additionally, claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Gang as applied to claims 1-4, 7, 8, 12-17, 19, and 20 above, and further in view of Uehara.  
Cai is described above in full detail.  Cai teaches the block copolymer for example comprises polyolefin-styrenic block copolymer based thermoplastic elastomers without expressly teaching the polyolefin comprises polypropylene wherein conventional polyolefin (including as a blend of block copolymer and the polyolefin) is polypropylene as evidenced by Uehara (Paragraphs 0001 and 0020) including to form the tube with good transparency, flexibility, and solvent adhesion and excellent clamp resistance, anti-conglutination property, and kink resistance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polyolefin (or alternatively the polymer comprising block copolymer) taught by Cai as modified by Feeney or Gang is polypropylene (or alternatively a blend of block copolymer and polypropylene) not only as a simple substitution of one known conventional polyolefin to yield predictable results (or alternatively as a simple substitution of one known conventional polymer comprising block copolymer to yield predictable results) but to form the tube with good transparency, flexibility, and solvent adhesion and excellent clamp resistance, anti-conglutination property, and kink resistance as evidenced by Uehara.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cai and Feeney as applied to claims 1-4, 7, 8, 10-17, and 20 above, and further in view of Kaneko (U.S. Patent Application Publication 2011/0058982).  Additionally, claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cai and Gang as applied to claims 1-4, 7, 8, 12-17, 19, and 20 above, and further in view of Kaneko.  
Cai is described above in full detail.  Cai does not expressly teach a step of exposing the bonded polymeric substrate and component part to radiation wherein it is well understood by one of ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JOHN L GOFF II/Primary Examiner, Art Unit 1746